Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-4.1 INDENTURE between FIELDSTONE MORTGAGE INVESTMENT TRUST, SERIES 2007-1, Issuing Entity and WELLS FARGO BANK, N.A., Trust Administrator and Indenture Trustee Dated as of April 1, 2007 TABLE OF CONTENTS Page ARTICLE ONE DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.01. Definitions 2 Section 1.02. Incorporation by Reference of Trust Indenture Act 7 Section 1.03. Rules of Construction 8 ARTICLE TWO THE NOTES Section 2.01. Form 8 Section 2.02. Execution, Authentication and Delivery 9 Section 2.03. Limitation on Transfer of Notes 10 Section 2.04. Registration; Registration of Transfer and Exchange 11 Section 2.05. Mutilated, Destroyed, Lost or Stolen Notes 12 Section 2.06. Persons Deemed Owners 13 Section 2.07. Payment of Principal and Interest 13 Section 2.08. Cancellation 14 Section 2.09. Release of Collateral 15 Section 2.10. Book-Entry Notes 15 Section 2.11. Notices to Clearing Agency 16 Section 2.12. Definitive Notes 16 Section 2.13. Tax Treatment 17 ARTICLE THREE COVENANTS Section 3.01. Payment of Principal and Interest 17 Section 3.02. Maintenance of Office or Agency 17 Section 3.03. Money for Payments to be Held in Trust 18 Section 3.04. Existence 19 Section 3.05. Protection of Collateral 20 Section 3.06. Opinions as to Collateral 20 Section 3.07. Performance of Obligations 21 Section 3.08. Negative Covenants 22 Section 3.09. Annual Statement as to Compliance 22 Section 3.10. Treatment of Notes as Debt for Tax Purposes 23 Section 3.11. [Reserved] 23 Section 3.12. No Other Business 23 Section 3.13. No Borrowing 23 Section 3.14. [Reserved] 23 Page Section 3.15. Guarantees, Loans, Advances and Other Liabilities 23 Section 3.16. Capital Expenditures 23 Section 3.17. Removal of Trust Administrator 23 Section 3.18. Restricted Payments 23 Section 3.19. Notice of Events of Default 24 Section 3.20. Further Instruments and Acts 24 Section 3.21. Covenants of the Issuing Entity 24 Section 3.22. Representations and Warranties of the Issuing Entity 24 ARTICLE FOUR SATISFACTION AND DISCHARGE Section 4.01. Satisfaction and Discharge of Indenture 26 Section 4.02. Application of Trust Money 27 Section 4.03. Repayment of Moneys Held by Paying Agent 28 Section 4.04. Trust Money Received by Indenture Trustee 28 ARTICLE FIVE REMEDIES Section 5.01. Events of Default 28 Section 5.02. Acceleration of Maturity; Rescission and Annulment 29 Section 5.03. Collection of Indebtedness and Suits for Enforcement by Indenture Trustee. 30 Section 5.04. Remedies; Priorities 32 Section 5.05. Optional Preservation of the Collateral 34 Section 5.06. Limitation of Suits 34 Section 5.07. Unconditional Rights of Noteholders To Receive Principal and Interest 35 Section 5.08. Restoration of Rights and Remedies 35 Section 5.09. Rights and Remedies Cumulative 35 Section 5.10. Delay or Omission Not a Waiver 35 Section 5.11. Control by Noteholders 35 Section 5.12. Waiver of Past Defaults 36 Section 5.13. Undertaking for Costs 36 Section 5.14. Waiver of Stay or Extension Laws 37 Section 5.15. Action on Notes 37 Section 5.16. Performance and Enforcement of Certain Obligations 37 ARTICLE SIX THE INDENTURE TRUSTEE Section 6.01. Duties of Indenture Trustee 38 Section 6.02. Rights of Indenture Trustee 39 Section 6.03. Individual Rights of Indenture Trustee 40 Section 6.04. Indenture Trustees Disclaimer 40 (ii) Page Section 6.05. Notice of Defaults 41 Section 6.06. Reports by Indenture Trustee to Holders 41 Section 6.07. Compensation and Indemnity 41 Section 6.08. Replacement of Indenture Trustee 42 Section 6.09. Successor Indenture Trustee by Merger 43 Section 6.10. Appointment of Co-Indenture Trustee or Separate Indenture Trustee 43 Section 6.11. Eligibility; Disqualification 44 Section 6.12. Representations and Warranties 44 Section 6.13. Preferential Collection of Claims Against Issuing Entity 45 ARTICLE SEVEN NOTEHOLDERS LISTS AND REPORTS Section 7.01. Note Registrar To Furnish to the Indenture Trustee the Names and Addresses of Noteholders 45 Section 7.02. Preservation of Information: Communications to Noteholders 45 Section 7.03. Reports by Issuing Entity 46 Section 7.04. Reports by Indenture Trustee 46 ARTICLE EIGHT ACCOUNTS, DISBURSEMENTS AND RELEASES Section 8.01. Collection of Money 46 Section 8.02. Disbursements 47 Section 8.03. Release of Collateral 47 ARTICLE NINE SUPPLEMENTAL INDENTURES Section 9.01. Supplemental Indentures Without Consent of Noteholders 47 Section 9.02. Supplemental Indentures with Consent of Noteholders 49 Section 9.03. Execution of Supplemental Indentures 50 Section 9.04. Effect of Supplemental Indenture 50 Section 9.05. Conformity with Trust Indenture Act 50 Section 9.06. Reference in Notes to Supplemental Indentures 50 Section 9.07. Opinion of Counsel 51 ARTICLE TEN REDEMPTION OF NOTES Section 10.01. Redemption 51 Section 10.02. Form of Redemption Notice 51 Section 10.03. Notes Payable on Redemption Date 52 (iii) Page ARTICLE ELEVEN MISCELLANEOUS Section 11.01. Compliance Certificates and Opinions, etc 52 Section 11.02. Form of Documents Delivered to Indenture Trustee 52 Section 11.03. Acts of Noteholders 53 Section 11.04. Notices, etc., to Indenture Trustee, Trust Administrator, Issuing Entity and Rating Agencies Section 11.05. Notices to Noteholders; Waiver 54 Section 11.06. Conflict with Trust Indenture Act 55 Section 11.07. Effect of Headings and Table of Contents 55 Section 11.08. Successors and Assigns 55 Section 11.09. Severability 55 Section 11.10. Benefits of Indenture and Consents of Noteholders 55 Section 11.11. Legal Holidays 56 Section 11.12. Governing Law 56 Section 11.13. Counterparts 56 Section 11.14. Recording of Indenture 56 Section 11.15. Trust Obligations 56 Section 11.16. No Petition 57 Section 11.17. Inspection 57 EXHIBITS EXHIBIT A EXHIBIT B EXHIBIT C Forms of Notes [Reserved] Form of ERISA Transfer Affidavit (iv) This INDENTURE, dated as of April 1, 2007 (this Indenture), is between FIELDSTONE MORTGAGE INVESTMENT TRUST, SERIES 2007-1, a Delaware statutory trust (the Issuing Entity), WELLS FARGO BANK, N.A., a national banking association, as Trust Administrator (the Trust Administrator) and as indenture trustee and not in its individual capacity (the Indenture Trustee). Each party agrees as follows for the benefit of the other party, for the equal and ratable benefit of the Holders of the Issuing Entitys Notes in the Classes specified herein (the Notes) and the Swap Counterparty: GRANTING CLAUSE The Issuing Entity hereby Grants to the Indenture Trustee at the Closing Date, as Indenture Trustee for the benefit of the Holders of the Notes and the Swap Counterparty, all of the Issuing Entitys right, title and interest, whether now owned or hereafter acquired, in and to: (i) the Trust Estate (as defined in the Transfer and Servicing Agreement); (ii) the Issuing Entitys rights and benefits but none of its obligations under the Transfer and Servicing Agreement (including the Issuing Entitys right to cause the Seller to repurchase Mortgage Loans from the Issuing Entity under the circumstances described therein); (iii) the Issuing Entitys rights and benefits but none of its obligations under the Custodial Agreement; (iv) the Issuing Entitys rights and benefits but none of its obligations under the Mortgage Loan Purchase Agreement; (v) the Trust Account and all amounts and property in the Trust Account and the Security Entitlements to all Financial Assets credited to such accounts from time to time; (vi) the Swap Agreement, and all rights of the Trust and payments thereunder; (vii) all other property of the Trust from time to time; and (viii) all present and future claims, demands, causes of action and choses in action in respect of any or all of the foregoing and all payments on or under and all proceeds of every kind and nature whatsoever in respect of any or all of the foregoing, including all proceeds of the conversion thereof, voluntary or involuntary, into cash or other liquid property, all cash proceeds, accounts, accounts receivable, notes, drafts, acceptances, chattel paper, checks, deposit accounts, insurance proceeds, condemnation awards, rights to payment of any and every kind and other forms of obligations and receivables, instruments and other property which at any time constitute all or part of or are included in the proceeds of any of the foregoing (collectively, the Collateral). The foregoing Grant is made in trust to secure the payment of principal of and interest on, and any other amounts owing in respect of, the Notes, and to secure (i) the payment of all amounts due on the Notes and the Swap Agreement in accordance with their terms, (ii) the payment of all other sums payable under the Indenture with respect to the Notes, and (iii) compliance with the provisions of this Indenture, all as provided in this Indenture. The Indenture Trustee, as Indenture Trustee on behalf of the Holders of the Notes and the Swap Counterparty, acknowledges such Grant, accepts the trusts under this Indenture in accordance with the provisions of this Indenture and agrees to perform its duties required of it in this Indenture in accordance with its terms. ARTICLE ONE DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.01. Definitions . (a) Except as otherwise specified herein or as the context may otherwise require, the following terms have the respective meanings set forth below for all purposes of this Indenture. Act : The meaning specified in Section 11.03(a). Authorized Officer : With respect to the Issuing Entity, any officer of the Owner Trustee who is authorized to act for the Owner Trustee in matters relating to the Issuing Entity and who is identified on the list of Authorized Officers delivered by the Owner Trustee to the Indenture Trustee on the Closing Date (as such list may be modified or supplemented from time to time thereafter) and, so long as the Transfer and Servicing Agreement is in effect, any Vice President, Assistant Vice President, Trust Officer or more senior officer of the Trust Administrator who is authorized to act for the Trust Administrator in matters relating to the Issuing Entity and to be acted upon by the Trust Administrator pursuant to the Transfer and Servicing Agreement and who is identified on the list of Authorized Officers delivered by the Trust Administrator to the Indenture Trustee on the Closing Date (as such list may be modified or supplemented from time to time thereafter). Book-Entry Notes : Beneficial interests in Notes designated as Book-Entry Notes in this Indenture, ownership and transfers of which shall be evidenced or made through book entries by a Clearing Agency as described in Section 2.11; provided, that after the occurrence of a condition whereupon Definitive Notes are to be issued to Note Owners, such Book-Entry Notes shall no longer be Book-Entry Notes. Certificate of Trust : The certificate of trust of the Issuing Entity substantially in the form of Exhibit C to the Trust Agreement. Class M Notes : Each of the Class M1, Class M2, Class M3, Class M4, Class M5, Class M6, Class M7, Class M8, Class M9 and Class M10 notes. Clearing Agency : An organization registered as a clearing agency pursuant to Section 17A of the Exchange Act, as amended. As of the Closing Date, the Clearing Agency shall be The Depository Trust Company. Clearing Agency Participant : A broker, dealer, bank, other financial institution or other Person for whom from time to time a Clearing Agency effects book-entry transfers and pledges of securities deposited with the Clearing Agency. Clearstream : Clearstream Banking Luxembourg, and any successor thereto. Collateral : The meaning specified in the Granting Clause of this Indenture. Commission : The Securities and Exchange Commission. 2 Current Interest : As defined in the Transfer and Servicing Agreement. Default : Any occurrence that is, or with notice or the lapse of time or both would become, an Event of Default. Definitive Note : A Note of any Class issued in definitive, fully registered, certificated form. Depository Institution : Any depository institution or trust company, including the Indenture Trustee, that (a) is incorporated under the laws of the United States of America or any State thereof, (b) is subject to supervision and examination by federal or state banking authorities and (c) has outstanding unsecured commercial paper or other short-term unsecured debt obligations that are rated in the highest rating category by each Rating Agency, or is otherwise acceptable to each Rating Agency. Euroclear : Euroclear SA/NV, as operator of the Euroclear System. Event of Default : The meaning specified in Section 5.01. Exchange Act : The Securities Exchange Act of 1934, as amended. Executive Officer : With respect to any corporation or limited liability company, the Chief Executive Officer, Chief Operating Officer, Chief Financial Officer, President, Manager, Executive Vice President, any Vice President, the Secretary or the Treasurer of such entity; and with respect to any partnership, any general partner thereof. Global Securities : The meaning specified in Section 2.01(a) . Grant : Mortgage, pledge, bargain, sell, warrant, alienate, remise, release, convey, assign, transfer, create, and grant a lien upon and a security interest in and a right of set-off against, deposit, set over and confirm pursuant to this Indenture. A Grant of the Collateral or of any other agreement or instrument shall include all rights, powers and options (but none of the obligations) of the granting party thereunder, including the immediate and continuing right to claim for, collect, receive and give receipt for principal and interest payments in respect of the Collateral and all other moneys payable thereunder, to give and receive notices and other communications, to make waivers or other agreements, to exercise all rights and options, to bring Proceedings in the name of the granting party or otherwise, and generally to do and receive anything that the granting party is or may be entitled to do or receive thereunder or with respect thereto. Holder or Noteholder : A Person in whose name a Note is registered on the Note Register. Independent : When used with respect to any specified Person, that such Person (a) is in fact independent of the Issuing Entity, any other obligor on the Notes, the Seller and any Affiliate of any of the foregoing Persons, (b) does not have any direct financial interest or any material indirect financial interest in the Issuing Entity, any such other obligor, the Seller or any Affiliate of any of the foregoing Persons and (c) is not connected with the Issuing Entity, any 3 such other obligor, the Seller or any Affiliate of any of the foregoing Persons as an officer, employee, promoter, underwriter, trustee, partner, director or person performing similar functions. Independent Certificate : A certificate or opinion to be delivered to the Indenture Trustee under the circumstances described in, and otherwise complying with, the applicable requirements of Section 11.01, made by an Independent appraiser or other expert appointed by an Issuing Entity Order and approved by the Indenture Trustee in the exercise of reasonable care, and such opinion or certificate shall state that the signer has read the definition of Independent in this Indenture and that the signer is Independent within the meaning thereof. Issuing Entity : Fieldstone Mortgage Investment Trust, Series 2007-1, a Delaware statutory trust, or any successor and, for purposes of any provision contained herein and required by the TIA, each other obligor on the Notes. Issuing Entity Order or Issuing Entity Request : A written order or request signed in the name of the Issuing Entity by any one of its Authorized Officers and delivered to the Indenture Trustee. Non-Priority Class Note : As of any date of determination, any Outstanding Note other than the related Notes that comprise the Priority Class Notes. Note : Any of the Class l-A, Class 2-A1, Class 2-A2, Class 2-A3, Class Ml, Class M2, Class M3, Class M4, Class M5, Class M6, Class M7, Class M8, Class M9 and Class M10 Notes issued pursuant to this Indenture, substantially in the forms attached hereto as Exhibit A. Note Owner or Owner : With respect to a Book-Entry Note, the Person that is the beneficial owner of such Book-Entry Note, as reflected on the books of the Clearing Agency or on the books of a Person maintaining an account with such Clearing Agency (directly as a Clearing Agency Participant or as an indirect participant, in each case in accordance with the rules of such Clearing Agency), and with respect to a Definitive Note, the Person that is the registered owner of such Note as reflected in the Note Register. Note Register : The meaning specified in Section 2.04. Note Registrar : The meaning specified in Section 2.04. The initial Note Registrar shall be the Trust Administrator. Officers Certificate : A certificate signed by any Authorized Officer of the Issuing Entity, under the circumstances described in, and otherwise complying with, the applicable requirements of Section 11.01, and delivered to the Indenture Trustee. Unless otherwise specified, any reference in this Indenture to an Officers Certificate shall be to an Officers Certificate of any Authorized Officer of the Issuing Entity. Outstanding : As of the date of determination, all Notes theretofore authenticated and delivered under this Indenture except: 4 (i) Notes theretofore cancelled by the Note Registrar or delivered to the Note Registrar for cancellation; (ii) Notes the payment for which money in the necessary amount has been theretofore deposited with the Trust Administrator or any Paying Agent in trust for the Holders of such Notes ( provided, however , that if such Notes are to be redeemed, notice of such redemption has been duly given pursuant to this Indenture or provision for such notice has been made, satisfactory to the Trust Administrator); and (iii) Notes in exchange for or in lieu of which other Notes have been authenticated and delivered pursuant to this Indenture unless proof satisfactory to the Trust Administrator is presented that any such Notes are held by a protected purchaser; provided, that in determining whether the Holders of the requisite Outstanding Balance of the Notes have given any request, demand, authorization, direction, notice, consent or waiver hereunder or under any Operative Agreement, Notes owned by the Issuing Entity, any other obligor upon the Notes, the Depositor, the Owner Trustee, the Indenture Trustee, the Servicer, the Trust Administrator or any Affiliate of any of the foregoing Persons shall be disregarded and deemed not to be Outstanding, except that, in determining whether the Indenture Trustee shall be protected in relying upon any such request, demand, authorization, direction, notice, consent or waiver, only Notes that a Responsible Officer of the Indenture Trustee knows to be so owned shall be so disregarded (unless such action requires the consent, waiver, request or demand of 100% of the Outstanding Balance represented by a particular Class and 100% of the Outstanding Balance represented by such Class is registered in the name of one or more of the foregoing entities). Notes so owned that have been pledged in good faith may be regarded as Outstanding if the pledgee establishes to the satisfaction of the Indenture Trustee the pledgees right so to act with respect to such Notes and that the pledgee is not the Issuing Entity, any other obligor upon the Notes, the Depositor, the Owner Trustee, the Indenture Trustee, the Servicer, the Trust Administrator or any Affiliate of any of the foregoing Persons. Outstanding Balance : The aggregate principal or notional amount of the Notes Outstanding as of the date of determination. Paying Agent : Initially, the Trust Administrator or any other Person that meets the eligibility standards for the Indenture Trustee specified in Section 6.11 and is authorized by the Issuing Entity, in accordance with the provisions of Section 3.03, to make payments to and distributions from the Trust Account, including payments of principal of or interest on the Notes on behalf of the Issuing Entity. Permitted Transferee : Means a single entity for federal income tax purposes that qualifies as (a) a REIT, (b) a Qualified REIT Subsidiary, or (c) an entity that is disregarded for federal income tax purposes that is wholly owned by a REIT or a Qualified REIT Subsidiary. Predecessor Note : With respect to any particular Note, every previous Note evidencing all or a portion of the same debt as that evidenced by such particular Note; and, for the purpose of this definition, any Note authenticated and delivered under Section 2.04 in lieu of a mutilated, 5 lost, destroyed or stolen Note shall be deemed to evidence the same debt as the mutilated, lost, destroyed or stolen Note. Priority Class Notes : Until the Class Principal Amounts of the Senior Notes are reduced to zero and all sums payable to the Holders of the Senior Notes have been paid in full, the Senior Notes; when the Class Principal Amounts of the Senior Notes have been reduced to zero and all amounts payable to the Holders of the Senior Notes have been paid in full, the Class M1 Notes; when the Class Principal Amounts of the Senior Notes and the Class M1 Notes have been reduced to zero and all sums payable to the Holders of such Classes have been paid in full, the Class M2 Notes; when the Class Principal Amounts of the Senior Notes, the Class M1 Notes and the Class M2 Notes have been reduced to zero and all sums payable to the Holders of such Classes have been paid in full, the Class M3 Notes; when the Class Principal Amounts of the Senior Notes, the Class M1 Notes, the Class M2 Notes and the Class M3 Notes have been reduced to zero and all sums payable to the Holders of such Classes have been paid in full, the Class M4 Notes; when the Class Principal Amounts of the Senior Notes, the Class M1 Notes, the Class M2 Notes, the Class M3 Notes and the Class M4 Notes have been reduced to zero and all sums payable to the Holders of such Classes have been paid in full, the Class M5 Notes; when the Class Principal Amounts of the Senior Notes and the Class M1 Notes, the Class M2 Notes, the Class M3 Notes, the Class M4 Notes and the Class M5 Notes have been reduced to zero and all sums payable to the Holders of such Classes have been paid in full, the Class M6 Notes; and when the Class Principal Amounts of the Senior Notes and the Class M1 Notes, the Class M2 Notes, the Class M3 Notes, the Class M4 Notes, the Class M5 Notes and the Class M6 Notes have been reduced to zero and all sums payable to the Holders of such Classes have been paid in full, the Class M7 Notes; when the Class Principal Amounts of the Senior Notes and the Class M1 Notes, the Class M2 Notes, the Class M3 Notes, the Class M4 Notes, the Class M5 Notes, the Class M6 Notes and Class M7 Notes have been reduced to zero and all sums payable to the Holders of such Classes have been paid in full, the Class M8 Notes; when the Class Principal Amounts of the Senior Notes and the Class M1 Notes, the Class M2 Notes, the Class M3 Notes, the Class M4 Notes, the Class M5 Notes, the Class M6 Notes, Class M7 and Class M8 Notes have been reduced to zero and all sums payable to the Holders of such Classes have been paid in full, the Class M9 Notes; and when the Class Principal Amounts of the Senior Notes and the Class M1 Notes, the Class M2 Notes, the Class M3 Notes, the Class M4 Notes, the Class M5 Notes, the Class M6 Notes, Class M7, Class M8 and Class M9 Notes have been reduced to zero and all sums payable to the Holders of such Classes have been paid in full, the Class M10 Notes. Proceeding : Any suit in equity, action at law or other judicial or administrative proceeding. Prospective Owner : Each prospective purchaser and any subsequent transferee of a Note. Rating Agency Condition : With respect to any action to which the Rating Agency Condition applies, that each Rating Agency shall have been given 10 days (or such shorter period as is acceptable to each Rating Agency) prior notice thereof and that each Rating Agency shall have notified the Depositor, the Issuing Entity and the Indenture Trustee in writing that such action will not result in a reduction or withdrawal of the then current rating of the rated Notes. 6 Redemption Date : In the case of a redemption of the Notes pursuant to Section 10.01, the Payment Date specified by the Indenture Trustee in the notice delivered pursuant to Section 10.02. Responsible Officer : Any officer of the Indenture Trustee with direct responsibility for administration of the Indenture. Retained Notes : Those certain Classes, or portions of certain Classes, of Notes in which FIC, as the owner of the Ownership Certificate, either directly or indirectly through one or more of its Qualified REIT Subsidiaries or entities that are disregarded for United States federal income tax purposes that are wholly owned by the related REIT or a related Qualified REIT Subsidiary, acquires beneficial ownership. Senior Principal Notes : Each of the Class 1-A, Class 2-A1, Class 2-A2, and Class 2-A3 Notes. State : Any one of the 50 States of the United States of America or the District of Columbia. Transfer and Servicing Agreement : The Transfer and Servicing Agreement dated as of April 1, 2007, among the Issuing Entity, Fieldstone Mortgage Investment Corporation, as depositor, Wells Fargo Bank, N.A., as trust administrator and as indenture trustee, Fieldstone Investment Corporation, as seller, and Litton Loan Servicing LP, as servicer, as such may be amended or supplemented from time to time. Trust Indenture Act or TIA : The Trust Indenture Act of 1939 as in force on the date hereof, unless otherwise specifically provided. (b) Except as otherwise specified herein or as the context may otherwise require, capitalized terms used but not otherwise defined herein shall have the meanings assigned to them in the Transfer and Servicing Agreement. Section 1.02. Incorporation by Reference of Trust Indenture Act . Whenever this Indenture refers to a provision of the TIA, the provision is incorporated by reference in and made a part of this Indenture. The following TIA terms used in this Indenture have the following meanings: Commission means the Securities and Exchange Commission. indenture securities means the Notes. indenture security holder means a Noteholder. indenture to be qualified means this Indenture. indenture trustee or institutional trustee means the Indenture Trustee. 7 obligor on the indenture securities means the Issuing Entity and any other obligor on the indenture securities. All other TIA terms used in this Indenture that are defined in the TIA, defined by TIA reference to another statute or defined by rule of the Securities and Exchange Commission have the respective meanings assigned to them by such definitions. Section 1.03. Rules of Construction . Unless the context otherwise requires: (i) a term has the meaning assigned to it; (ii) an accounting term not otherwise defined has the meaning assigned to it in accordance with generally accepted accounting principles as in effect from time to time; (iii) or is not exclusive; (iv) including means including without limitation; (v) words in the singular include the plural and words in the plural include the singular; (vi) any agreement, instrument or statute defined or referred to herein or in any instrument or certificate delivered in connection herewith means such agreement, instrument or statute as from time to time amended, modified or supplemented and includes (in the case of agreements or instruments) references to all attachments thereto and instruments incorporated therein; references to a Person are also to its permitted successors and assigns; (vii) terms defined in the UCC and not otherwise defined herein shall have the meaning assigned to them in the UCC; and (viii) to U.S. dollars, dollars, or the sign $ shall be construed as references to United States dollars which are freely transferable by residents and nonresidents of the United States of America and convertible by such persons into any other freely convertible currency unless such transferability or convertibility is restricted by any law or regulation of general application in which event references to U.S. dollars, dollars, or the sign $ shall be construed as references to such coin or currency of the United States of America as at the time of payment shall be legal tender for the payment of public and private debts in the United States of America, and cents shall be construed accordingly. ARTICLE TWO THE NOTES Section 2.01. Form . The Notes shall be designated as the Fieldstone Mortgage Investment Trust, Series 2007-1 Mortgage-Backed Notes. The Notes, together with the Trust Administrators certificate of authentication, shall be in substantially the forms set forth in 8 Exhibit A with such appropriate insertions, omissions, substitutions and other variations as are required or permitted by this Indenture, and may have such letters, numbers or other marks of identification and such legends or endorsements placed thereon as may, consistently herewith, be determined by the officers executing such Notes, as evidenced by their execution of the Notes. Any portion of the text of any Note may be set forth on the reverse thereof, with an appropriate reference thereto on the face of the Note. The Definitive Notes and the global certificates (Global Securities) representing the Book-Entry Notes shall be typewritten, printed, lithographed or engraved or produced by any combination of these methods (with or without steel engraved borders), all as determined by the officers executing such Notes, as evidenced by their execution of such Notes. Each Note shall be dated the date of its authentication. The terms of the Notes set forth in Exhibit A are part of the terms of this Indenture. Section 2.02. Execution, Authentication and Delivery . The Notes shall be executed on behalf of the Issuing Entity by any Authorized Officer of the Owner Trustee. The signature of any such Authorized Officer on the Notes may be manual or facsimile. Notes bearing the manual or facsimile signature of individuals who were at any time Authorized Officers of the Owner Trustee or the Trust Administrator shall bind the Issuing Entity, notwithstanding that such individuals or any of them have ceased to hold such offices prior to the authentication and delivery of such Notes or did not hold such offices at the date of such Notes. The Trust Administrator shall, upon Issuing Entity Order, authenticate and deliver the Notes for original issue in the aggregate principal or notional amounts with respect to each Class as specified below: Class Principal Amount 1-A $124,711,000 2-A1 $92,056,000 2-A2 $50,000,000 2-A3 $20,763,000 M1 $13,434,000 M2 $12,128,000 M3 $7,650,000 M4 $6,717,000 M5 $6,158,000 M6 $5,597,000 M7 $5,785,000 M8 $5,224,000 M9 $3,918,000 M10 $4,105,000 9 The aggregate principal amounts of such Classes of Notes outstanding at any time may not exceed such respective amounts. The Notes will be issued in minimum principal amount denominations of $100,000 and integral multiples of $1 in excess thereof. Any Retained Notes will be subject to the same restrictions and consequences applicable to the Ownership Certificate as set forth in Section 3.03 of the Trust Agreement unless either (a) as of the date such Retained Notes are sold or transferred to a third party or taxable REIT subsidiary (within the meaning of the Code): (i) the owner of the Ownership Certificate is a Permitted Transferee; (ii) no modifications have been made to the transaction documents as of the date of such sale or transfer; (iii) the respective ratings of the Retained Notes as of the date of such sale or transfer are not lower than the ratings for such Retained Notes as of the Closing Date; and (iv) no adverse changes have been made to (or that would adversely affect the application of) the legal authorities applicable to the Closing Date tax opinions or (b) a tax opinion is delivered from a nationally recognized law firm generally recognized to be qualified to opine concerning the tax aspects of asset securitization that (i) the Retained Notes will be debt and (ii) after the sale or transfer, the Trust will continue to qualify as a Qualified REIT Subsidiary for federal income tax purposes. For purposes of this Section 2.02, in determining whether a holder of Retained Notes complies with the provisions of Section 3.03 of the Trust Agreement, such holder will be deemed to be the Certificateholder. No Note shall be entitled to any benefit under this Indenture or be valid or obligatory for any purpose, unless there appears on such Note a certificate of authentication substantially in the form provided for herein executed by the Trust Administrator by the manual signature of one of its authorized signatories, and such certificate upon any Note shall be conclusive evidence, and the only evidence, that such Note has been duly authenticated and delivered hereunder. Section 2.03. Limitation on Transfer of Notes . (a) No transfer of a Note in the form of a Definitive Note shall be made unless the Note Registrar shall have received a representation from the transferee of such Note, acceptable to and in form and substance satisfactory to the Note Registrar and the Depositor (such requirement is satisfied only by the Note Registrars receipt of a transfer affidavit from the transferee substantially in the form of Exhibit C hereto), to the effect that such transferee (i) is not acquiring such note for, or with the assets of, an employee benefit plan or other retirement arrangement that is subject to Section 406 of ERISA or to Section 4975 of the Code or to any substantially similar law (Similar Law), or any entity deemed to hold the plan assets of the foregoing (collectively, Benefit Plans), or (ii)(a) the ratings for the Note have not declined since the Closing Date, (b) such transferee believes that the Note is properly treated as indebtedness without substantial equity features for purposes of 29 CFR § 2510.3 -101, and agrees to so treat the Note and (c) its acquisition and holding of such Note for, or with the assets of, a Benefit Plan will not result in a non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of the Code which is not covered under Section 4975(d)(20) of the Code, Section 408(b)(17) of ERISA, Prohibited Transaction Class Exemption (PTCE) 84-14, PTCE 90-1, PTCE 91-38, PTCE 95-60, PTCE 96-23 or some other applicable exemption, and will not result in a non-exempt violation of any Similar Law. 10 In the case of a Note that is a Book-Entry Note, for purposes of clauses (i) or (ii) of the preceding paragraph, such representations shall be deemed to have been made to the Note Registrar by the transferees acceptance of such Note that is a Book-Entry Note (or the acceptance by a Note Holder of the beneficial interest in such Note). None of the Indenture Trustee, the Note Registrar or the Depositor shall have any liability to any Person for any registration of transfer of any Note that is in fact not permitted by this Section 2.03(a) or for the Indenture Trustee or the Paying Agent making any payments due on such Note to the Holder thereof or taking any other action with respect to such Holder under the provisions of this Indenture so long as the transfer was registered by the Note Registrar in accordance with the foregoing requirements. In addition, none of the Indenture Trustee, the Note Registrar or the Depositor shall be required to monitor, determine or inquire as to compliance with the transfer restrictions with respect to any Note in the form of a Book-Entry Note, and none of the Indenture Trustee, the Note Registrar or the Depositor shall have any liability for transfers of Book-Entry Notes or any interests therein made in violation of the restrictions on transfer described in the Prospectus and this Indenture. In the event that a Note is transferred to a Person that does not meet the requirements of this Section 2.03, such transfer shall be of no force and effect, shall be void ab initio , and shall not operate to transfer any rights to such Person, notwithstanding any instructions to the contrary to the Issuing Entity, the Indenture Trustee or any intermediary; and the Trust Administrator shall not make any payments on such Note for as long as such Person is the Holder of such Note. Each Note shall contain a legend substantially similar to the applicable legend provided in Exhibit A hereto stating that transfer of such Notes is subject to certain restrictions as set forth herein. (b) Any purported transfer of a Note (or any interest therein) not in accordance with this Section 2.03 shall be null and void and shall not be given effect for any purpose hereunder. (c) The Trust Administrator will not have the ability to monitor transfers of the Notes while they are in book-entry form and will have no liability for transfers of Book-Entry Notes in violation of any of the transfer restrictions described in this Section 2.03. Section 2.04. Registration; Registration of Transfer and Exchange . The Issuing Entity shall cause the Note Registrar to keep a register (the Note Register) in which, subject to such reasonable regulations as it may prescribe and the restrictions on transfers of the Notes set forth herein, the Issuing Entity shall provide for the registration of Notes and the registration of transfers of Notes. The Trust Administrator initially shall be the Note Registrar for the purpose of registering Notes and transfers of Notes as herein provided. Upon any resignation of any Note Registrar, the Issuing Entity shall promptly appoint a successor or, if it elects not to make such an appointment, assume the duties of Note Registrar. If a Person other than the Indenture Trustee is appointed by the Issuing Entity as Note Registrar, the Issuing Entity will give the Indenture Trustee prompt written notice of the appointment of such Note Registrar and of the location, and any change in the location, of the Note Register, and the Indenture Trustee shall have the right to inspect the Note Register at all 11 reasonable times and to obtain copies thereof, and the Indenture Trustee shall have the right to rely upon a certificate executed on behalf of the Note Registrar by an Executive Officer thereof as to the names and addresses of the Holders of the Notes and the principal amounts and number of such Notes. Subject to Section 2.03 upon surrender for registration of transfer of any Note at the office or agency of the Issuing Entity to be maintained as provided in Section 3.02, the Issuing Entity shall execute, and the Note Registrar shall authenticate and the Noteholder shall be entitled to obtain from the Note Registrar, in the name of the designated transferee or transferees, one or more new Notes of the same Class in any authorized denominations, of a like aggregate principal amount. At the option of the Holder, Notes may be exchanged for other Notes of the same Class in any authorized denominations, of a like aggregate principal amount, upon surrender of the Notes to be exchanged at such office or agency. Whenever any Notes are so surrendered for exchange, the Issuing Entity shall execute, and the Note Registrar shall authenticate and the Noteholder shall be entitled to obtain from the Note Registrar, the Notes which the Noteholder making the exchange is entitled to receive. All Notes issued upon any registration of transfer or exchange of Notes shall be the valid obligations of the Issuing Entity, evidencing the same debt, and entitled to the same benefits under this Indenture, as the Notes surrendered upon such registration of transfer or exchange. Every Note presented or surrendered for registration of transfer or exchange shall be duly endorsed by, or be accompanied by a written instrument of transfer in form satisfactory to the Note Registrar duly executed by, the Holder thereof or such Holders attorney duly authorized in writing, with such signature guaranteed by an eligible guarantor institution meeting the requirements of the Note Registrar, which requirements include membership or participation in the Securities Transfer Agents Medallion Program (STAMP) or such other signature guarantee program as may be determined by the Note Registrar in addition to, or in substitution for, STAMP. No service charge shall be made to a Holder for any registration of transfer or exchange of Notes, but the Issuing Entity or the Note Registrar may require payment of a sum sufficient to cover any tax or other governmental charge that may be imposed in connection with any registration of transfer or exchange of Notes. The preceding provisions of this Section notwithstanding, the Issuing Entity shall not be required to make and the Note Registrar need not register transfers or exchanges of Notes selected for redemption or of any Note for a period of 15 days preceding the due date for any payment with respect to such Note. Section 2.05. Mutilated, Destroyed, Lost or Stolen Notes . If (i) any mutilated Note is surrendered to the Trust Administrator, or the Trust Administrator receives evidence to its satisfaction of the destruction, loss or theft of any Note, and (ii) there is delivered to the Trust Administrator such security or indemnity as may be required by it to hold the Issuing Entity and the Trust Administrator harmless, then, in the absence of actual notice to the Issuing Entity, the 12 Note Registrar or the Trust Administrator that such Note has been acquired by a protected purchaser, and upon certification provided by the Holder of such Note that the requirements of Section 8-405 of the Relevant UCC are met, the Issuing Entity shall execute, and upon its request the Note Registrar shall authenticate and deliver, in exchange for or in lieu of any such mutilated, destroyed, lost or stolen Note, a replacement Note; provided , however , that if any such destroyed, lost or stolen Note, but not a mutilated Note, shall have become or within seven days shall be due and payable, or shall have been called for redemption, instead of issuing a replacement Note, the Issuing Entity may pay such destroyed, lost or stolen Note when so due or payable or upon the Redemption Date without surrender thereof. If, after the delivery of such replacement Note or payment of a destroyed, lost or stolen Note pursuant to the proviso to the preceding sentence, a bona fide purchaser of the original Note in lieu of which such replacement Note was issued presents for payment such original Note, the Issuing Entity and the Note Registrar shall be entitled to recover such replacement Note (or such payment) from the Person to whom it was delivered or any Person taking such replacement Note from such Person to whom such replacement Note was delivered or any assignee of such Person, except a protected purchaser, and shall be entitled to recover upon the security or indemnity provided therefor to the extent of any loss, damage, cost or expense incurred by the Issuing Entity or the Trust Administrator in connection therewith. Upon the issuance of any replacement Note under this Section, the Issuing Entity, Trust Administrator or the Note Registrar may require the payment by the Holder of such Note of a sum sufficient to cover any tax or other governmental charge that may be imposed in relation thereto and any other reasonable expenses (including the fees and expenses of the Trust Administrator) connected therewith. Every replacement Note issued pursuant to this Section in replacement of any mutilated, destroyed, lost or stolen Note shall constitute an original additional contractual obligation of the Issuing Entity, whether or not the mutilated, destroyed, lost or stolen Note shall be at any time enforceable by anyone, and shall be entitled to all the benefits of this Indenture equally and proportionately with any and all other Notes duly issued hereunder. The provisions of this Section are exclusive and shall preclude (to the extent lawful) all other rights and remedies with respect to the replacement or payment of mutilated, destroyed, lost or stolen Notes. Section 2.06. Persons Deemed Owners . Prior to due presentment for registration of transfer of any Note, the Issuing Entity, the Trust Administrator, the Indenture Trustee and any agent of the Issuing Entity or the Indenture Trustee may treat the Person in whose name any Note is registered (as of the day of determination) as the owner of such Note for the purpose of receiving payments of principal of and interest, if any, on such Note and for all other purposes whatsoever, whether or not such Note be overdue, and none of the Issuing Entity, the Trust Administrator, the Indenture Trustee or any agent of the Issuing Entity or the Indenture Trustee shall be affected by notice to the contrary. Section 2.07. Payment of Principal and Interest . 13 (a) Each Class of Notes shall accrue interest at the Interest Rate as set forth in the Transfer and Servicing Agreement, and such interest shall be payable on each Payment Date, subject to Section 3.01. Interest shall be computed on each Class of LIBOR Notes on the basis of a 360-day year and the actual number of days elapsed in each Accrual Period. Interest shall be computed on each Class of Notes (other than any Class of LIBOR Notes) on the basis of a 360-day year consisting of twelve 30-day months. With respect to each outstanding Class of LIBOR Notes, the Trust Administrator shall determine LIBOR for each applicable Accrual Period on the second London Business Day prior thereto, in accordance with the provisions of the Transfer and Servicing Agreement. All interest payments on each Class of Notes shall be made in the order provided for in Section 6.02 of the Transfer and Servicing Agreement. Any installment of interest or principal payable on any Note shall be paid on the applicable Payment Date to the Person in whose name such Note (or one or more Predecessor Notes) is registered on the Record Date by check mailed first-class postage prepaid to such Persons address as it appears on the Note Register on such Record Date or, upon written request made to the Note Registrar and the Paying Agent at least five Business Days prior to the related Record Date, by the Holder of a Note having an initial Note Principal Amount of not less than $2,500,000 by wire transfer in immediately available funds to an account specified in the request and at the expense of such Noteholder, except that, unless Definitive Notes have been issued pursuant to Section 2.12, with respect to Notes registered on the Record Date in the name of the nominee of the Clearing Agency (initially, such nominee to be Cede & Co.), payment will be made by wire transfer in immediately available funds to the account designated by such nominee, except for the final installment of principal payable with respect to such Note on a Payment Date or on the applicable Maturity Date for such Class of Notes (and except for the Redemption Price for any Note called for redemption pursuant to Section 10.01), which shall be payable as provided below. The funds represented by any such checks returned undelivered shall be held in accordance with Section 3.03. (b) The principal of the Notes shall be payable in installments on each Payment Date as provided herein and in the Notes, subject to Section 3.01. Notwithstanding the foregoing, the entire unpaid principal amount of the Notes shall be due and payable, if not previously paid, on the date on which an Event of Default shall have occurred and be continuing, if the Indenture Trustee or Holders of the Notes representing not less than a majority of the Outstanding Balance of the Priority Class Notes, have declared the Notes to be immediately due and payable in the manner provided in Section 5.02. All principal payments on a Class of Notes shall be made in accordance with Section 6.02 of the Transfer and Servicing Agreement. The Trust Administrator shall notify the Person in whose name a Note is registered at the close of business on the Record Date preceding the Payment Date on which the Issuing Entity expects that the final installment of principal of and interest on such Note will be paid. Such notice shall be mailed or transmitted by facsimile no later than five Business Days prior to such final Payment Date and shall specify that such final installment will be payable only upon presentation and surrender of such Note and shall specify the place where such Note may be presented and surrendered for payment of such installment. Notices in connection with redemptions of Notes shall be mailed to Noteholders as provided in Section 10.02. Section 2.08. Cancellation . All Notes surrendered for payment, registration of transfer, exchange or redemption shall, if surrendered to any Person other than the Trust Administrator, be 14 delivered to the Trust Administrator and shall be promptly cancelled by the Trust Administrator. The Issuing Entity may at any time deliver to the Note Registrar for cancellation any Notes previously authenticated and delivered hereunder which the Issuing Entity may have acquired in any manner whatsoever, and all Notes so delivered shall be promptly cancelled by the Trust Administrator. No Notes shall be authenticated in lieu of or in exchange for any Notes cancelled as provided in this Section, except as expressly permitted by this Indenture. All cancelled Notes may be held or disposed of by the Note Registrar in accordance with its standard retention or disposal policy as in effect at the time unless the Issuing Entity shall direct by an Issuing Entity Order that they be destroyed or returned to it; provided, that such Issuing Entity Order is timely and the Notes have not been previously disposed of by the Trust Administrator. Section 2.09. Release of Collateral . (a) Except as otherwise provided in subsections (b) and (c) of this Section and the terms of the Operative Agreements, the Indenture Trustee shall release property from the lien of this Indenture only upon receipt by it of an Issuing Entity Request accompanied by (i) an Officers Certificate, (ii) an Opinion of Counsel, (iii) certificates in accordance with TIA Sections 314(c) and (d)(1), and (iv)(A) Independent Certificates in accordance with TIA Sections 314(c) and 314(d)(1) or (B) an Opinion of Counsel in lieu of such Independent Certificates to the effect that the TIA does not require any such Independent Certificates; provided that no such Independent Certificates or Opinion of Counsel in lieu of such Independent Certificates shall be necessary in respect of property released from the lien of the Indenture in accordance with the provisions hereof if such property consists solely of cash. (b) The Servicer, on behalf of the Issuing Entity, shall be entitled to obtain a release from the lien of this Indenture for any Mortgage Loan and the Mortgaged Property at any time (i) after a payment by the Seller or the Issuing Entity of the Purchase Price of the Mortgage Loan, (ii) after a Qualifying Substitute Mortgage Loan is substituted for such Mortgage Loan and payment of the Substitution Amount, if any, (iii) after liquidation of the Mortgage Loan in accordance with the Transfer and Servicing Agreement and the deposit of all Liquidation Proceeds and Insurance Proceeds in the Collection Account, (iv) upon the termination of a Mortgage Loan (due to, among other causes, a prepayment in full of the Mortgage Loan and sale or other disposition of the related Mortgaged Property), or (v) as contemplated by Section 9.02 of the Transfer and Servicing Agreement. (c) The Indenture Trustee shall, if requested by the Servicer, temporarily release or cause the applicable Custodian temporarily to release to such party the Mortgage File pursuant to the provisions of Section 5.15 of the Transfer and Servicing Agreement and Section 5 of the Custodial Agreement; provided, however , that the Mortgage File shall have been stamped to signify the Issuing Entitys pledge to the Indenture Trustee under the Indenture. (d) The Indenture Trustee shall provide the Swap Counterparty with notice of any release of property pursuant to clause (a), (b) or (c) above. Section 2.10. Book-Entry Notes . Each Class of Notes will be issued in the form of typewritten Notes or Global Securities representing the Book-Entry Notes, to be delivered to, or to the Trust Administrator as custodian for, the initial Clearing Agency, by, or on behalf of, the 15 Issuing Entity. The Book-Entry Notes shall be registered initially on the Note Register in the name of Cede & Co., the nominee of the initial Clearing Agency, and no Owner thereof will receive a Definitive Note representing such Note Owners interest in such Note, except as provided in Section 2.11. Unless and until definitive, fully registered Notes (the Definitive Notes) have been issued to such Note Owners pursuant to Section 2.12: (i) the provisions of this Section shall be in full force and effect; (ii) the Note Registrar, the Trust Administrator and the Indenture Trustee shall be entitled to deal with the Clearing Agency for all purposes of this Indenture (including the payment of principal of and interest on the Notes and the giving of instructions or directions hereunder) as the sole holder of the Notes, and shall have no obligation to the Note Owners; (iii) to the extent that the provisions of this Section conflict with any other provisions of this Indenture, the provisions of this Section shall control; (iv) the rights of Note Owners shall be exercised only through the Clearing Agency and shall be limited to those established by law and agreements between such Note Owners and the Clearing Agency and/or the Clearing Agency Participants pursuant to the Note Depository Agreement. Unless and until Definitive Notes are issued pursuant to Section 2.12, the Note Registrar shall not register any transfer of a beneficial interest in a Book-Entry Note; and the initial Clearing Agency will make book-entry transfers among the Clearing Agency Participants and receive and transmit payments of principal of and interest on the Notes to such Clearing Agency Participants; and (v) whenever this Indenture requires or permits actions to be taken based upon instructions or directions of Holders of Notes evidencing a specified percentage of the Outstanding Balance of the Notes (or the Priority Class Notes), the Clearing Agency shall be deemed to represent such percentage only to the extent that it has received instructions to such effect from Note Owners and/or Clearing Agency Participants owning or representing, respectively, such required percentage of the beneficial interest in the Notes and has delivered such instructions to the Indenture Trustee. Section 2.11. Notices to Clearing Agency . Whenever a notice or other communication to the Noteholders is required under this Indenture, unless and until Definitive Notes shall have been issued to such Note Owners pursuant to Section 2.12, the Trust Administrator shall give all such notices and communications specified herein to be given to Holders of the Notes to the Clearing Agency, and shall have no obligation to such Note Owners. Section 2.12. Definitive Notes . If (i) the Clearing Agency is no longer willing or able to properly discharge its responsibilities with respect to the Book-Entry Notes and the Issuing Entity is unable to locate a qualified successor or (ii) after the occurrence of an Event of Default hereunder, Note Owners of the Book-Entry Notes representing beneficial interests aggregating at least a majority of the Outstanding Balance of the Book-Entry Notes advise the Clearing Agency in writing that the continuation of a book-entry system through the Clearing Agency is no longer in the best interests of such Note Owners and the Clearing Agency consents, then the Clearing 16 Agency shall notify all Note Owners and the Note Registrar of the occurrence of any such event and of the availability of Definitive Notes to Note Owners requesting the same. Upon surrender to the Note Registrar of the typewritten Notes representing the Book-Entry Notes by the Clearing Agency, accompanied by registration instructions, the Issuing Entity shall execute and the Note Registrar shall authenticate the Definitive Notes in accordance with the instructions of the Clearing Agency. None of the Issuing Entity, the Note Registrar, Trust Administrator or the Indenture Trustee shall be liable for any delay in delivery of such instructions and may conclusively rely on, and shall be protected in relying on, such instructions. Upon the issuance of Definitive Notes, the Indenture Trustee and the Trust Administrator shall recognize the Holders of the Definitive Notes as Noteholders. Section 2.13. Tax Treatment . The Issuing Entity has entered into this Indenture, and the Notes will be issued, with the intention that, for federal, state and local income, single business and franchise tax purposes, the Notes (other than the Retained Notes) will qualify as indebtedness of the Issuing Entity secured by the Collateral. The Issuing Entity, by entering into this Indenture, and each Noteholder, by its acceptance of a Note (and each Note Owner by its acceptance of an interest in the applicable Book-Entry Note), agree to treat the Notes for federal, state and local income, single business and franchise tax purposes as indebtedness of the Issuing Entity (other than any Retained Notes that are not treated as issued and outstanding indebtedness for federal income tax purposes), unless otherwise required by applicable law. ARTICLE THREE COVENANTS Section 3.01. Payment of Principal and Interest . The Issuing Entity will duly and punctually pay (or will cause to be duly and punctually paid) the principal of and interest on the Notes in accordance with the terms of the Notes and this Indenture, and will duly and punctually pay all amounts owed to the Swap Counterparty under the Swap Agreement.
